                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LARRY HARRIS,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )             Case No. 18-cv-711-SMY-RJD
                                                  )
J. BALDWIN, et al.,                               )
                                                  )
       Defendants.                                )
                                                  )


                                               ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Plaintiff’s Motion to Substitute Defendants (Doc. 57).

Plaintiff, an inmate in the custody of the Illinois Department of Corrections, filed this lawsuit

pursuant to 42 U.S.C. §1983. Following threshold review, Plaintiff was allowed to proceed on

the following claims:

       Count 1:         Dennison, Baldwin, Grissom, Campbell, Walker, and Atkins condoned
                        Garnett’s retaliatory transfer of Plaintiff to Shawnee Correctional Center
                        based on Plaintiff’s litigation and grievance activity in violation of the First
                        Amendment;

       Count 2:         Plaintiff’s cell conditions, including lack of ventilation, cold showers, bad
                        mattresses, dust, and otherwise unsanitary conditions, have exposed him to
                        cruel and unusual punishment in violation of the Eighth Amendment and
                        were imposed by Dennison, Grissom, Campbell, Walker, Hille, Drafis, and
                        Farnar; and

       Count 4:         Dennison turned a blind eye to the unsanitary food service at Shawnee in
                        violation of the Eighth Amendment.

       On February 25, 2019, Plaintiff filed a Motion to Substitute Defendants (Doc. 40) seeking

to replace Defendant Atkins, named as the Southern Region Deputy Director, to his replacement

                                             Page 1 of 3
Defendant Robert Mueller. Plaintiff stated that it was his belief that Robert Mueller had held the

position for an extended period of time and that he wanted to drop all alleged claims against

Defendant Atkins. The Court directed Defendants to file a response to Plaintiff’s motion to clarify

who was acting as the Southern Region Deputy Director at the time of Plaintiff’s allegations.

       Defendants filed a Response (Doc. 50) listing the Southern Region Deputy Directors from

January 15, 2017 through the present. Defendants indicated Jeanne Campanella served as Deputy

Director from January 16, 2017 to February 1, 2018; Robert Mueller served as Deputy Director

from February 1, 2018 to January 31, 2019; and Central Deputy Director John Eilers and Northern

Deputy Director Randy Pfister are rotating director calls from January 31, 2019 to present. Based

upon Defendants’ Response clarifying Mueller was acting as Southern Region Deputy Director

during a portion of the time of Plaintiff’s allegations, the Court granted Plaintiff’s Motion (See

Doc. 51) and directed Defendant Mueller to be named in place of Defendant Atkins.

       Plaintiff now seeks to substitute Jeanne Campanella in addition to Robert Mueller as a

defendant. Plaintiff’s Count 1 claim names Mueller for allegedly condoning a retaliatory transfer

of Plaintiff to Shawnee. According to the Complaint, Plaintiff was transferred to Shawnee on

March 8, 2017. According to Defendants, Jeanne Campanella was serving as the Southern

Region Deputy Director on March 8, 2017. Robert Mueller did not begin serving as Deputy

Director until February 1, 2018, nearly a year after Plaintiff had been transferred to Shawnee.

Plaintiff’s motion to substitute is GRANTED IN PART.

       The Clerk is DIRECTED to SUBSTITUTE Defendant Jeanne Campanella in place of

Robert Mueller. Defendant Mueller shall be terminated from the case. The Clerk of Court shall

prepare for Defendant Campanella: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is
                                   Page 2 of 3
DIRECTED to mail these forms, a copy of the First Amended Complaint (Doc. 11), a copy of the

Memorandum and Order at Doc. 18, and this Order to Defendant Campanella's place of

employment as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on that Defendant, and the Court will require

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure. With respect to a Defendant who no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with the Defendant's current work

address, or, if not known, the Defendant's last-known address. This information shall be used

only for sending the forms as directed above or for formally effecting service.               Any

documentation of the address shall be retained only by the Clerk. Address information shall not

be maintained in the court file or disclosed by the Clerk.

IT IS SO ORDERED.

DATED: May 16, 2019


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                           Page 3 of 3
